     Case 2:19-cv-01415-MCE-CKD Document 18 Filed 05/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                       No. 2:19-cv-1415 MCE CKD P
12                         Petitioner,
13                  v.                                    ORDER
14    DAVID BAUGHMAN,
15                         Respondent.
16

17             Petitioner has requested an extension of time to file objections to the court’s April 7, 2020,

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Petitioner’s request for an extension of time (ECF No. 17) is granted; and

20             2. Petitioner’s objections to the court’s April 7, 2020 findings and recommendations are

21   due within 30 days from the date of this order.

22   Dated: May 7, 2020
                                                         _____________________________________
23
                                                         CAROLYN K. DELANEY
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26   /kly
     hill1415.111
27

28
